Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Bell on 4/26/2021.

The application has been amended as follows: 
Please amend claim 11 as follows:
	11. A method for diagnosing the presence of a free rare tumor cell in a human biological liquid sample, wherein the diagnosis is used clinically for a use selected from the group consisting of: the diagnosis of malignant tumors, differential diagnosis of 
	(a) providing a biological sample of a peripheral blood or a hydrothorax, wherein the biological sample is a sample obtained after removing red blood cells by selective lysis;
	(b) co-incubating the sample in step (a) with a fluorescently modified antibody against leukocyte surface antigen CD45, so that the surface of a leukocyte in the sample is labeled with a fluorescently modified antibody, against leukocyte surface antigen CD45;
	(c) dispersing the cell sample labeled with the leukocyte surface antigen CD45 obtained in step (b) into a microwell array chip which comprises a plurality of microwells which are used for containing cells, and is addressable;
(d) co-culturing the cells distributed in the microwell assay with a fluorescently labeled glucose analogue;
(e) detecting cell uptake of fluorescently labeled glucose analogue and fluorescent signals for CD45 expression in each microwell; and
(f) identifying a cell with high glucose uptake and without expression of CD45 as an active tumor cell and recording the coordinates of the microwell where the cell is located;
wherein the biological sample of peripheral blood or hydrothorax is not enriched for nucleated cells;
wherein the fluorescently labeled glucose analogue is 2-NBDG, and which further comprising: in step (d), a dead cell dye is added at the same time to mark necrotic cells, 
wherein step (d) further comprises a resuscitation process for resuscitating the cells, thereby obtaining the resuscitated cell, and the resuscitation process comprises one or more selected from the group consisting of:
(i) resuscitation in a physical environment, wherein the physical environment refers to a low oxygen environment;
(ii) resuscitation in a chemical environment, wherein the chemical environment refers to culture in a cell culture medium containing a cytokine, wherein the cytokine 
(iii) resuscitation in a tumor cell culture supernatant; and a device used in the method for detecting metabolic activity of the circulating tumor cell comprises:
(a) a fishbone chip;
(b) a microwell array chip;
(c) a first container, and a glucose analogue carrying a detectable label placed in the first container;
(d) an optional magnetic bead for capturing the circulating tumor cell, which is loaded with an antibody that specifically binds to a tumor surface antigen; and
(e) an optional magnetic field device, comprising a permanent magnet or an electromagnet.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of diagnosing certain cancer-types by detecting the presence of circulating tumor cells in a liquid biological sample, like blood or hydrothorax. The prior art provides for certain elements of the claimed invention, wherein there was clear motivation to combine these method steps discussed in the previous Office Action. Following the most recent Office Action, the Applicant provided an amended independent claim that provides for an additional resuscitation step that was never examined. Although the previous prior art reasonably applied to the previous claim-set, the new method steps provide for limitations that are not present in any of the previously used Office Actions. Based upon a new, and complete, search of the claimed invention, there is no clear rationale to further modify the cited prior art with the claimed resuscitation steps; there does not appear to be anything in the prior art that would point the ordinary artisan in the direction of the claimed invention, nor is there a clear reason that the ordinary artisan would choose to include the claimed resuscitation steps in any of the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651